DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 11/20/2020 is acknowledged.  The traversal is on the ground(s) that examiner improperly grouped the figures of identified species found within the restriction requirement mailed on 10/7/2020, and further that there is no search burden.  This is not found persuasive because there is not sufficient enough overlap between the identified species as best understood by the examiner, and given the vast and ever expanding amount of prior art in the wireless power area numerous different search strategies and queries would be required and further applicant has not admitted on the record that these species would merely be obvious variants of each other.
Therefore, the restriction requirement of 10/7/2020 is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/27/2018 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7-9, 11, 12, 14-16, 18, & 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Porwal (US 2009/0108679).
Porwal discloses:
In regard to claim 1: 
A system (Figs. 1-3), comprising: a receiver (Figs. 1-3 Item 104 & par. [0011] i.e. power model includes a transceiver) configured to receive wireless energy transfer information and a data block (Figs. 1-3 Items 104 & 214 & pars. [0014] & [0021] i.e. detecting device response with compatible parameters and generating a list of all devices interpreted as transfer info and data block); a transmitter configured to transmit a wireless energy transfer request (Figs. 1-3 Items 104 & 214 & pars. [0014] & [0021] i.e. after selecting a desired electronic device a request message can be transmitted to one of the other devices); a memory (Figs. 1-3 Item 204) configured to store the wireless energy transfer information and the data block (Figs. 1-3 Item 204 & par. [0021]); and a processor (Figs. 1-3 Item 202 & par. [0017]) configured to: determine an energy state of the system (Figs. 1-3 Item 202 & par. [0020] i.e. determination of the amount of electrical charge left in their respective storage devices), generate, based on the energy state of the system, the wireless energy transfer request (Figs. 1-3 Item 202 & par. 

In regard to claim 2: 
The system of claim 1, wherein the wireless energy transfer request is a request to wirelessly receive energy from another system, and wherein the wireless energy transfer request comprises one or more of: an amount of value per unit of energy; an amount of units of energy requested; a window of time during which receipt of energy is requested; and an amount of energy requested (Figs. 1-3 Item 104 & pars. [0012] & [0028-0029] i.e. transmitter can stop or reject request or decide a specific amount that it will send to the device).  

In regard to claim 4: 
The system of claim 2, wherein the processor (Figs. 1-3 Items 104 & 202) configured to determine to perform the wireless energy exchange with the second system comprises the processor (Figs. 1-3 Items 104 & 202) configured to: determine an amount of value associated with each currently held unit of energy (Figs. 1-3 Items 104 & 202 & Par. [0022] i.e. determination of total power and how much can be safely transferred thereby saved energy has a higher value); and determine that the amount of value associated with a subset of each currently held unit of energy is greater than the amount of value per unit of energy (Figs. 1-3 Items 104 & 202 & Par. [0022] i.e. 40 percent saved has a higher value when taken from the total 80 percent).   




The system of claim 1, wherein the wireless energy transfer request is an offer to wirelessly transfer energy to another system (Figs. 1-3 Item 210 & par. [0021] i.e. message communicating acceptance or rejection can be transferred out to another system), and wherein the wireless energy transfer request comprises one or more of: an amount of value per unit of energy; an amount of units of energy available for transfer; a window of time during which energy is available for transfer; and an amount of energy available for transfer (Figs. 1-3 Items 104 & 202 & Par. [0022] i.e. determination of an amount of power).  

In regard to claim 7: 
 	The system of claim 5, wherein the processor (Figs. 1-3 Items 104 & 202) configured to determine to perform the wireless energy exchange with the second system comprises the processor (Figs. 1-3 Items 104 & 202) configured to: determine an amount of value associated with each currently held unit of energy (Figs. 1-3 Items 104 & 202 & Par. [0022] i.e. determination of total power and how much can be safely transferred thereby saved energy has a higher value); and determine that the amount of value associated with a subset of each currently held unit of energy is less than the amount of value per unit of energy (Figs. 1-3 Items 104 & 202 & Par. [0022] i.e. 40 percent saved has a higher value when taken from the total 80 percent).  

In regard to claim 8: 
A method, comprising: a first system (Figs. 1-3 Item one of 102) determining an energy state of the first system (Figs. 1-3 Item 202 & par. [0020] i.e. determination of the amount of electrical charge left in their respective storage devices); the first system generating a wireless energy transfer request based on the energy state (Figs. 1-3 Item 202 & par. [0020] i.e. threshold value); the first system 

In regard to claim 9: 
The method of claim 8, wherein the wireless energy transfer request is a request to wirelessly receive energy from another system, and wherein the wireless energy transfer request comprises one or more of: an amount of value per unit of energy; an amount of units of energy requested; a window of time during which receipt of energy is requested; and an amount of energy requested (Figs. 1-3 Item 104 & pars. [0012] & [0028-0029] i.e. transmitter can stop or reject request or decide a specific amount that it will send to the device).  

In regard to claim 11: 
The method of claim 9, further comprising: determining an amount of value associated with each currently held unit of energy (Figs. 1-3 Items 104 & 202 & Par. [0022] i.e. determination of total power and how much can be safely transferred thereby saved energy has a higher value); determining that the amount of value associated with a subset of each currently held unit of energy is greater than the amount of value per unit of energy (Figs. 1-3 Items 104 & 202 & Par. [0022] i.e. 40 percent saved has 

In regard to claim 12: 
The method of claim 8, wherein the wireless energy transfer request is an offer to wirelessly transfer energy to another system (Figs. 1-3 Item 210 & par. [0021] i.e. message communicating acceptance or rejection can be transferred out to another system), and wherein the wireless energy transfer request comprises one or more of: an amount of value per unit of energy; an amount of units of energy available for transfer; a window of time during which energy is available for transfer; and an amount of energy available for transfer (Figs. 1-3 Items 104 & 202 & Par. [0022] i.e. determination of an amount of power).  

In regard to claim 14: 
The method of claim 12, further comprising: determining an amount of value associated with each currently held unit of energy; determining that the amount of value associated with a subset of each currently held unit of energy is less than the amount of value per unit of energy (Figs. 1-3 Items 104 & 202 & Par. [0022] i.e. 40 percent saved has a higher value when taken from the total 80 percent); and based on determining that the amount of value associated with the subset of each currently held unit of energy is less than the amount of value per unit of energy (Figs. 1-3 Items 104 & 202 & Par. [0022] i.e. determination of total power and how much can be safely transferred thereby saved energy has a higher value), determining to perform the wireless energy exchange with the second system (Figs. 1-3 Items 104 & 202).  

In regard to claim 15: 
A non-transitory computer readable medium comprising instructions, that when read by a processor (Figs. 1-3 Items 104 & 202 & Pars. [0017-0018]), cause the processor (Figs. 1-3 Items 104 & 202) to perform: determining an energy state of a first system (Figs. 1-3 Item 202 & par. [0020] i.e. determination of the amount of electrical charge left in their respective storage devices); generating a wireless energy transfer request based on the energy state (Figs. 1-3 Item 202 & par. [0020] i.e. threshold value); transmitting the wireless energy transfer request to a second system (Figs. 1-3 Items 104 & 214 & pars. [0014] & [0021] i.e. after selecting a desired electronic device a request message can be transmitted to one of the other devices); receiving wireless energy transfer information from the second system (Figs. 1-3 Items 104 & 214 & pars. [0014] & [0021] i.e. detecting device response with compatible parameters); performing a wireless energy exchange with the second system based on the wireless energy transfer information (Figs. 1-3 Items 102-1, 102-2 and 202 & pars. [0020-0021]); and receiving a data block associated with the wireless energy exchange from the second system (Figs. 1-3 Items 104 & 214 & pars. [0014] & [0021] i.e. detecting device response with compatible parameters and generating a list of all devices interpreted as transfer info and data block).  

In regard to claim 16: 
The non-transitory computer readable medium of claim 15, wherein the wireless energy transfer request is a request to wirelessly receive energy from another system, and wherein the wireless energy transfer request comprises one or more of: an amount of value per unit of energy; an amount of units of energy requested; a window of time during which receipt of energy is requested; and an amount of energy requested (Figs. 1-3 Item 104 & pars. [0012] & [0028-0029] i.e. transmitter can stop or reject request or decide a specific amount that it will send to the device).  

In regard to claim 18: 
The non-transitory computer readable medium of claim 16, further comprising instructions, that when read by the processor (Figs. 1-3 Items 104 & 202 & Pars. [0017-0018]), cause the processor to perform: determining an amount of value associated with each currently held unit of energy (Figs. 1-3 Items 104 & 202 & Par. [0022] i.e. determination of total power and how much can be safely transferred thereby saved energy has a higher value); determining that the amount of value associated with a subset of each currently held unit of energy is greater than the amount of value per unit of energy (Figs. 1-3 Items 104 & 202 & Par. [0022] i.e. 40 percent saved has a higher value when taken from the total 80 percent); and based on determining that the amount of value associated with the subset of each currently held unit of energy is greater than the amount of value per unit of energy, determining to perform the wireless energy exchange with the second system (Figs. 1-3 Items 104 & 202).  

In regard to claim 19: 
The non-transitory computer readable medium of claim 15, wherein the wireless energy transfer request is an offer to wirelessly transfer energy to another system (Figs. 1-3 Item 210 & par. [0021] i.e. message communicating acceptance or rejection can be transferred out to another system), and wherein the wireless energy transfer request comprises one or more of: an amount of value per unit of energy; an amount of units of energy available for transfer; a window of time during which energy is available for transfer; and an amount of energy available for transfer (Figs. 1-3 Items 104 & 202 & Par. [0022] i.e. determination of an amount of power).  

Claim(s) 1, 8 & 15 is/are further rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al. (US 2020/0044485) .

In regard to claim 1: 
 A system (Figs. 1, 7, 10 & 15), comprising: a receiver (Figs. 1, 7, 10 & 15 Item 102) configured to receive wireless energy transfer information and a data block (Figs. 1, 7, 10 & 15 Item 102 & Par. [0016] & [0170]); a transmitter configured to transmit a wireless energy transfer request (Figs. 1, 7, 10 & 15 Item 102 & Pars. [0016] & [0134]); a memory configured to store the wireless energy transfer information and the data block (Figs. 1, 7, 10 & 15 Item 106 & Par. [0016]); and a processor (Figs. 1, 7, 10 & 15 Item 104) configured to: determine an energy state of the system (Figs. 1, 7, 10 & 15 Item 106 & Par. [0119]), generate, based on the energy state of the system, the wireless energy transfer request (Figs. 1, 7, 10 & 15 Item 102 & Pars. [0016] & [0134]), determine, based on the wireless energy transfer information, to perform a wireless energy exchange with a second system (Fig 2 item 202).  

In regard to claim 8: 
 A method, comprising: a first system (Figs. 1, 2, 7, 10 & 15 Items 102 & 204) determining an energy state of the first system (Figs. 1, 7, 10 & 15 Item 106 & Par. [0119]); the first system generating a wireless energy transfer request based on the energy state (Figs. 1, 7, 10 & 15 Item 102 & Pars. [0016] & [0134]); the first system transmitting the wireless energy transfer request to a second system (Figs. 1, 2, 7, 10 & 15 Items 102 & 202); the first system receiving wireless energy transfer information from the second system (Figs. 1, 2, 7, 10 & 15 Item 102 & Par. [0016] & [0170]); the first system performing a wireless energy exchange with the second system based on the wireless energy transfer information; and the first system receiving a data block associated with the wireless energy exchange from the second system (Figs. 1, 2, 7, 10 & 15 Item 102, 202 & 204 & Par. [0016] & [0170]).  



A non-transitory computer readable medium comprising instructions, that when read by a processor (Figs. 1, 2, 7, 10 & 15 Item 104), cause the processor to perform: determining an energy state of a first system (Figs. 1, 7, 10 & 15 Item 106 & Par. [0119]); generating a wireless energy transfer request based on the energy state (Figs. 1, 7, 10 & 15 Item 102 & Pars. [0016] & [0134]); transmitting the wireless energy transfer request to a second system (Figs. 1, 2, 7, 10 & 15 Item 202); receiving wireless energy transfer information from the second system (Figs. 1, 7, 10 & 15 Item 102 & Par. [0016] & [0170]); performing a wireless energy exchange with the second system based on the wireless energy transfer information; and receiving a data block associated with the wireless energy exchange from the second system (Figs. 1, 7, 10 & 15 Item 102 & Par. [0016] & [0170]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porwal (US 2009/0304101) in view of LoPorto et al. (US 2009/0108679).


Porwal discloses the system of claim 2, including the processor (Figs. 1-3 Items 104 & 202).  
However Porwal is vague in its disclosure of wherein the processor is further configured to: place a total amount of value on hold, wherein the total amount of value on hold is a subset of the product of the amount of units of energy requested and the amount of value per unit of energy; receive a subset of the amount of units of energy requested within the window of time; and upon successful receipt of the subset of the amount of units of energy requested, release the total amount of value.  
LoPorto teaches a known method of powering a system and tracking consumer device consumption including the placing of a total amount of value on hold (Par. [0056] i.e. credit card is inserted authorized but not charged) an amount of power is released over a certain window of time (Par. [0056]) and upon completion the total amount of value is released by the card (Pars. [0056], [0058-0059]).  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have combined the known method of powering a system and tracking consumer device consumption as taught by LoPorto with the known wireless energy transfer system as taught by Porwal as doing so would have yielded the predictable and well known result of providing power over a window of time at a cost to the user (LoPorto: Pars. [0056], [0058-0059]).  

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porwal (US 2009/0304101) in view of LoPorto et al. (US 2009/0108679).

In regard to claim 5:
 Porwal discloses the system of claim 5, including the receiver (Figs. 1-3 Item 104).  

LoPorto teaches a known method of powering a system and tracking consumer device consumption including the placing of a total amount of value on hold (Par. [0056] i.e. credit card is inserted authorized but not charged) an amount of power is released over a certain window of time (Par. [0056]) and upon completion the total amount of value is released by the card (Pars. [0056], [0058-0059]).  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have combined the known method of powering a system and tracking consumer device consumption as taught by LoPorto with the known wireless energy transfer system as taught by Porwal as doing so would have yielded the predictable and well known result of providing power over a window of time at a cost to the user (LoPorto: Pars. [0056], [0058-0059]).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porwal (US 2009/0304101) in view of LoPorto et al. (US 2009/0108679).

In regard to claim 10:
 	Porwal discloses the method of claim 9.  
However Porwal is vague in its disclosure of further comprising: placing a total amount of value on hold, wherein the total amount of value on hold is a subset of the product of the amount of units of 
LoPorto teaches a known method of powering a system and tracking consumer device consumption including the placing of a total amount of value on hold (Par. [0056] i.e. credit card is inserted authorized but not charged) an amount of power is released over a certain window of time (Par. [0056]) and upon completion the total amount of value is released by the card (Pars. [0056], [0058-0059]).  
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have combined the known method of powering a system and tracking consumer device consumption as taught by LoPorto with the known wireless energy transfer system as taught by Porwal as doing so would have yielded the predictable and well known result of providing power over a window of time at a cost to the user (LoPorto: Pars. [0056], [0058-0059]).  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porwal (US 2009/0304101) in view of LoPorto et al. (US 2009/0108679).

In regard to claim 13:
 	Porwal discloses the method of claim 12.  
 However Porwal is vague in its disclosure of further comprising: receiving an indication of a total amount of value on hold, wherein the total amount of value on hold is a subset of the product of the amount of units of energy available for transfer and the amount of value per unit of energy; wirelessly transferring a subset of the amount of units of energy available for transfer within the window of time; and receiving an indication that the total amount of value has been released.  

It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have combined the known method of powering a system and tracking consumer device consumption as taught by LoPorto with the known wireless energy transfer system as taught by Porwal as doing so would have yielded the predictable and well known result of providing power over a window of time at a cost to the user (LoPorto: Pars. [0056], [0058-0059]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porwal (US 2009/0304101) in view of LoPorto et al. (US 2009/0108679).

In regard to claim 17:
 	Porwal discloses the non-transitory computer readable medium of claim 16.  
However Porwal is vague in its disclosure of further comprising instructions, that when read by the processor, cause the processor to perform: placing a total amount of value on hold, wherein the total amount of value on hold is a subset of the product of the amount of units of energy requested and the amount of value per unit of energy; receiving a subset of the amount of units of energy requested within the window of time; and upon successful receipt of the subset of the amount of units of energy requested, releasing the total amount of value.  
LoPorto teaches a known method of powering a system and tracking consumer device consumption including the placing of a total amount of value on hold (Par. [0056] i.e. credit card is 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have combined the known method of powering a system and tracking consumer device consumption as taught by LoPorto with the known wireless energy transfer system as taught by Porwal as doing so would have yielded the predictable and well known result of providing power over a window of time at a cost to the user (LoPorto: Pars. [0056], [0058-0059]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porwal (US 2009/0304101) in view of LoPorto et al. (US 2009/0108679).

In regard to claim 20: 
 	Porwal discloses the non-transitory computer readable medium of claim 19.  
 However Porwal is vague in its disclosure of further comprising instructions, that when read by the processor, cause the processor to perform: receiving an indication of a total amount of value on hold, wherein the total amount of value on hold is a subset of the product of the amount of units of energy available for transfer and the amount of value per unit of energy; wirelessly transferring a subset of the amount of units of energy available for transfer within the window of time; and receiving an indication that the total amount of value has been released.
LoPorto teaches a known method of powering a system and tracking consumer device consumption including the placing of a total amount of value on hold (Par. [0056] i.e. credit card is inserted authorized but not charged) an amount of power is released over a certain window of time 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to have combined the known method of powering a system and tracking consumer device consumption as taught by LoPorto with the known wireless energy transfer system as taught by Porwal as doing so would have yielded the predictable and well known result of providing power over a window of time at a cost to the user (LoPorto: Pars. [0056], [0058-0059]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434.  The examiner can normally be reached on 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



MW
2/11/2021